Citation Nr: 0826573	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his private social worker and a friend 


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  The veteran received the Combat Infantryman 
Badge for performance of duty while under hostile fire in 
Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 2008, the veteran and his private social worker and a 
friend testified before the undersigned Veterans Law Judge at 
a Board hearing at the RO.  A transcript of the hearing is of 
record.

During the pendency of the appeal, the RO granted entitlement 
to a total rating for individual unemployability due to 
service-connected disability (TDIU).  A November 2002 rating 
decision granted TDIU and assigned an effective date of 
December 22, 1999.  In October 2006, the RO notified the 
veteran of its proposal to terminate increased benefits based 
on individual unemployability compensation, which was to be 
effective at least 60 days from notification of the decision.  
The veteran's representative responded that same month with a 
completed VA Form 21-4140-1 (Employment Questionnaire), the 
absence of which had been cited in the September 2006 rating 
decision as the sole basis for the proposed termination of 
the veteran's increased benefits.  

An August 2007 deferred rating decision stated that the 
veteran was still receiving individual unemployability 
compensation at the time.  In any event, the veteran never 
initiated an appeal in this matter, and further action, 
especially in view of the decision below, is unwarranted. 

In July 2008, the veteran submitted additional pertinent 
evidence accompanied by a signed waiver of his right to have 
this evidence first reviewed by the originating agency.

In July 2008, the Board granted the veteran's motion to 
advance his appeal on the Board's docket for good or 
sufficient cause.


FINDING OF FACT

From December 22, 1999 to the present, the veteran's PTSD has 
been productive of total social and occupational impairment.


CONCLUSION OF LAW

From December 22, 1999 to the present, the criteria for an 
initial 100 percent evaluation for PTSD are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the record 
reflects that the veteran has been provided all required 
notice.  In addition, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's PTSD claim.  Therefore, no further development 
of the record is required under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) or 38 C.F.R. § 3.159 (2007).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

As to PTSD, a 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals  which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective  
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

The RO granted entitlement to service connection for PTSD in 
a November 2001 rating decision and assigned a 70 percent 
disability rating under Diagnostic Code 9411 from December 
22, 1999.  That disability rating remains in effect to date.

Ample evidence shows that the veteran's service-connected 
PTSD merits a 100 percent disability rating.  

First, it appears from the evidence of record that the 
veteran has not held a job at all during the entire period 
from the effective date of service connection for PTSD, and 
it moreover appears that this stems principally from his 
PTSD.  

The September 2001 Social and Industrial Survey noted the 
veteran's lack of a job at the time and also noted the 
veteran's history of suicidal ideation and documented the 
impairment of his social and emotional relationships caused 
by PTSD.  The September 2001 VA examination report noted at 
least one reported instance of a physically violent assault 
during which the veteran reported homicidal thoughts.  It 
concluded that the veteran's low self-esteem, irritability, 
and tendencies to isolate himself socially would be expected 
to impact his employability.  Chronic moderately severe to 
severe PTSD was diagnosed, as was major depressive disorder 
secondary to both PTSD and chronic back pain.  A Global 
Assessment of Functioning (GAF) score of 50-55 was assigned.  

A November 2002 examination report noted the veteran's 
increased intrusive thoughts and recollections and suggested 
a concomitant potential for anger, if not violence.  The 
examiner opined that the veteran's present psychological 
distress precluded him from employment primarily because of 
an increased irritability, particularly in social settings 
but especially with authority figures.  Chronic severe PTSD 
was diagnosed, as was major depressive disorder secondary to 
[both] PTSD and chronic [back] pain.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned, and it was stated 
that this was the highest level in the last six months.  

A June 2005 examination report noted homicidal and suicidal 
ideations and commented on an increase in symptoms, 
specifically anxiety, agitation, and dissociative states.  
The examiner concluded that the veteran's psychological 
distress precluded employment due to PTSD, irritability, an 
impaired ability to adapt to change and establish and 
maintain effective relationships with potential supervisors 
and co-workers, as well as a deterioration in social and 
family relationships and social isolation.  Severe PTSD was 
diagnosed, as was major depressive disorder secondary to PTSD 
and chronic pain with episodes of dissociative behavior.  A 
GAF score of 40 was assigned; this was also deemed the 
highest score in the last six months.  

A May 2006 VA examination report noted the veteran's 
continuing problems with severe bouts of depression, anxiety, 
and anger.  The examiner concluded that the veteran was 
overwhelmed by PTSD and appeared unemployable.  He 
furthermore added that the odds of the veteran returning to 
work were "nil."  PTSD was diagnosed and a GAF score of 35 
was assigned.  

A March 2008 VA examination report documented the veteran's 
continuing problems with daily intrusive thoughts resulting 
in his semi-dissociative states, and also noted his history 
of frustration, intolerance, and anger outbursts that 
rendered him incapable of maintaining gainful employment or 
social relationships.  PTSD was diagnosed, as was major 
depressive disorder.  The examiner assigned a GAF score of 55 
but concluded that the veteran was 100 percent disabled as a 
result of PTSD.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 31 and 40 
reflects "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids family, neglects family, and is 
unable to work; . . . .)."  A GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)."  A GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."

Private treatment records provided by R.B.S., a clinical 
social worker, M.B., Ph.D., and J.H.S., Ph.D., supply 
additional documentation as to the severity of the veteran's 
PTSD, already abundantly noted above.  R.B.S. testified at 
the veteran's July 2008 Travel Board hearing that the 
veteran's PTSD sends him into either a deeply depressive and 
suicidal state or to an extremely manic state characterized 
by excitability and hypervigilance.  R.B.S. also testified to 
the fact that the veteran's suicidal tendencies had resulted 
in his hospitalization.  Additionally, three letters of 
record received in November 2002 from the veteran's mother as 
well as from a neighbor and a friend support the veteran's 
reports that he had not worked during the past 18-24 months.  
Moreover, the Board finds the veteran's July 2008 Travel 
Board hearing testimony credible.

The record reveals that the veteran has not been employed 
during the pendency of his claim, and it furthermore appears 
from the preponderance of the evidence of record that his not 
working is at least partly if not principally attributable to 
his PTSD.  

VA treatment records from before the effective date of 
service connection, such as an October 1997 VA intake 
evaluation by a clinical social worker, moreover attested to 
the veteran's "alienation" and "estrangement" at the time 
and thereby documented his long-standing profound 
psychological problems, which predated his claim for service 
connection.  Resolving reasonable doubt in favor of the 
appellant, the Board concludes that the veteran's PTSD has 
more nearly approximated total occupational and social 
impairment.  Hence, a 100 percent disability rating is 
warranted from December 22, 1999.  In accordance with 38 
C.F.R. § 4.7, the Board therefore concludes that a 100 
percent disability rating is warranted throughout the initial 
evaluation period. 


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
from December 22, 1999 to the present, subject to the 
criteria applicable to the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


